218 S.W.3d 596 (2007)
Robert SEBRA, Employee/Appellant,
v.
ST. LOUIS NATIONAL BASEBALL CLUB, INC., Employer/Respondent, and
Treasurer of Missouri as Custodian of Second Injury Fund, Respondent.
No. ED 88572.
Missouri Court of Appeals, Eastern District, Division Six.
April 3, 2007.
William R. Gallagher, St. Louis, MO, for appellant.
Edward M. Vokoun, Kristin M. Frazier, St. Louis, MO, for respondents.
Before BOOKER T. SHAW, P.J., KATHIANNE KNAUP CRANE, and LAWRENCE E. MOONEY, JJ.

ORDER
PER CURIAM.
The claimant, Robert Sebra, appeals the final award of the Labor and Industrial Relations Commission, which adopted, with the exception of the attorney fee award, the administrative law judge's decision and award of workers' compensation benefits to the claimant for an injury he suffered while a starting pitcher for St. Louis National Baseball Club's minor-league team in Louisville. We find the final award of the Commission is supported by competent and substantial evidence on the whole record.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The award of the Commission is affirmed. Rule 84.16(b)(4).